 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9                           SOUTHERN DIVISION
10
     RETINA ASSOCIATES MEDICAL         )         Case No. 8:19-cv-01592-JLS-DFM
11   GROUP, INC., individually and on  )
     behalf of all others similarly situated,
                                       )
12                                     )         [Assigned to the Hon. Josephine L.
                       Plaintiff,      )         Staton]
13                                     )
            vs.                        )
14                                     )         ORDER ON JOINT STIPULATION
                                       )         FOR DISMISSAL
15   PICK RESEARCH SOLUTIONS, INC. )
     d/b/a PICK RESEARCH SOLUTIONS )
16   and DAVID L. PICK d/b/a PICK      )         Action Filed: August 19, 2019
     RESEARCH SOLUTIONS,               )
17                                     )
                           Defendants. )
18                                     )
                                       )
19
20         The Court, having considered the Joint Stipulation for Dismissal (the
21   Stipulation”) and good cause appearing thereof, ORDERS AS FOLLOWS:
22      1. The Stipulation is GRANTED.
23      2. The above-entitled action is hereby dismissed with prejudice as to Plaintiff
24   Retina Associates Medical Group, Inc. (“Plaintiff”), in its individual capacity against
25   Pick Research Solutions, Inc. d/b/a Pick Research Solutions and David L. Pick d/b/a
26   Pick Research Solutions (“Defendants”).
27      3. The above-entitled action is hereby dismissed without prejudice as to all Class
28   claims alleged against Defendants.

                                                -1-
 1   4. Each party shall bear their own attorney’s fees, costs and expenses.
 2
        IT SO ORDERED
 3
        Dated: December 20, 2019
 4
 5
                                        ________________________________
 6
                                        HON. JOSEPHINE L. STATON
 7                                      UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
